UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53620 NEULION, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 98-0469479 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Old Country Road, Plainview, New York (Address of principal executive offices) (Zip Code) (516) 622-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of November 3, 2014, there were 177,987,133 shares of the registrant’s Common Stock, $0.01 par value, outstanding. Table of Contents NEULION, INC. TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of September 30, 2014 (unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2014 and 2013 (unaudited) 2 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2014 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Three and Nine Months Ended September 30, 2014 and 2013 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial 10 Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 SIGNATURES 24 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements NEULION, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in U.S. dollars) September 30, 2014 (unaudited) December 31, ASSETS Current Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $162,871 and $85,882 Other receivables Inventory Prepaid expenses and deposits Due from related parties Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current Accounts payable $ $ Accrued liabilities Due to related parties Deferred revenue Total current liabilities Long-term deferred revenue Other long-term liabilities Deferred tax liability Total liabilities Redeemable preferred stock, net (par value: $0.01; authorized: 50,000,000; issued and outstanding: 28,089,083) Class 3 Preference Shares (par value: $0.01; authorized, issued and outstanding: Class 4 Preference Shares (par value: $0.01; authorized, issued and outstanding: Total redeemable preferred stock Stockholders' equity (deficit) Common stock (par value: $0.01; shares authorized: 300,000,000; shares issued and outstanding: 177,987,133 and 170,326,338, respectively) Additional paid-in capital Promissory notes receivable ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity $ $ See accompanying notes 1 Table of Contents NEULION, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) (Expressed in U.S. dollars) Three months ended September 30, Nine months ended September 30, Revenue $ Costs and expenses Cost of revenue, exclusive of depreciation and amortization shown separately below Selling, general and administrative, including stock-based compensation Research and development Depreciation and amortization Operating income (loss) ) ) Other income (expense) Loss on foreign exchange ) Investment income (expense), net ) Amortization of discount on convertible note 0 0 0 ) Net and comprehensive income (loss) before income taxes ) ) Income taxes ) ) ) Net and comprehensive income (loss) $ $ ) $ $ ) Net income (loss) per weighted average number of shares of common stock outstanding - basic $ $ ) $ $ ) Weighted average number of shares of common stock outstanding - basic Net income (loss) per weighted average number of shares of common stock outstanding - diluted $ $ ) $ $ ) Weighted average number of shares of common stock outstanding - diluted See accompanying notes 2 Table of Contents NEULION, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (unaudited) (Expressed in U.S. dollars) Additional Promissory Accumulated Total Common stock paid-in capital Notes deficit equity Balance, December 31, 2013 $ $ $ ) $ ) $ ) Accretion of issuance costs on Class 4 Preference Shares 0 0 ) 0 0 ) Exercise of broker warrants 0 0 Exercise of subscriber warrants ) 0 0 0 Exercise of stock options 0 0 Stock-based compensation: Stock options 0 0 0 0 Directors compensation 0 0 Net income 0 0 0 0 Balance, September 30, 2014 $ $ $ ) $ ) $ See accompanying notes 3 Table of Contents NEULION, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (Expressed in U.S. dollars) Three months ended September 30, Nine months ended September 30, OPERATING ACTIVITIES Net income (loss) $ $ ) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Discount on convertible note 0 0 0 Stock-based compensation Deferred income taxes ) Changes in operating assets and liabilities Accounts receivable ) Inventory ) Prepaid expenses, deposits and other assets ) Other receivables ) Due from related parties ) ) Accounts payable Accrued liabilities ) ) Deferred revenue Long-term liabilities ) Due to related parties ) ) Cash provided by operating activities INVESTING ACTIVITIES Purchase of property, plant and equipment ) Cash used in investing activities ) FINANCING ACTIVITIES Proceeds from exercise of stock options 0 0 Proceeds from exercise of broker units Cash provided by financing activities Net increase in cash and cash equivalents, during the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosure of non-cash activities: Par value of shares of common stock issued upon exercise of cashless warrants $ $ 6 $ $ Accretion of issuance costs on Class 4 Preference Shares $ See accompanying notes 4 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars) Information as at September 30, 2014 and for the three and nine months ended September 30, 2014 and 2013 (unaudited) 1. Nature of Operations NeuLion, Inc. (“NeuLion” or the “Company”) is a technology service provider that specializes in the digital video broadcasting, distribution and monetization of live and on-demand content to Internet-enabled devices.Through the Company’s cloud-based end-to-end solution, the Company builds and manages interactive digital networks that enable the Company’s customers to provide a destination for theirviewers to view and interact with their content.The Company was incorporated on January 14, 2000 under the Canada Business Corporations Act and was domesticated under Delaware law on November 30, 2010.The Company’s common stock is listed on the Toronto Stock Exchange (“TSX”) under the symbol NLN and traded on the OTC Bulletin Board(“OTCBB”) in the United States under the symbol NEUL. The Company’s core business and business model have evolved from being a provider of professional information technology services and international programming to a provider of customized, end-to-end, interactive content services for a wide range of professional and collegiate sports properties, cable networks and operators, content owners and distributors, and telecommunication companies. With a fundamental shift in the way media is now being consumed, technological advancements are affecting how, when and where consumers connect to content. NeuLion’s technology enables our customers to capitalize on the growing consumer demand for viewing interactive content on multiple types of Internet-enabled devices by enabling the delivery of content to a range of these devices, such as PCs, smartphones and tablets, and by also providing NeuLion customers with a technology platform to manage their content. Our cloud-based technology platform offers a variety of digital technology and services, including content ingestion, live encoding, live video editing, advertising insertion and management, pay flow and premium content payment support, video player software development kits, multi-platform device delivery, content management, subscriber management, digital rights management, billing services, app development, website design, analytics and reporting. 2. Basis of Presentation and Significant Accounting Policies The Company’s accounting policies are consistent with those presented in its annual consolidated financial statements as at December 31, 2013.These interim unaudited condensed consolidated financial statements do not include all footnote disclosures required by U.S. generally accepted accounting principles (“GAAP”) for annual financial statements and therefore should be read in conjunction with the audited consolidated financial statements, including the notes thereto, for the year ended December 31, 2013, as they appear in the Company’s Annual Report on Form 10-K. These financial statements were prepared in conformity with U.S. GAAP, which requires management to make certain estimates that affect the reported amounts in the interim unaudited condensed consolidated financial statements, and the disclosures made in the accompanying notes. Despite the Company’s intention to establish accurate estimates and use reasonable assumptions, actual results may differ from these estimates.All significant intercompany transactions and accounts have been eliminated on consolidation. In the opinion of management, these interim unaudited condensed consolidated financial statements contain all of the adjustments of a normal and recurring nature necessary to present fairly the Company’s financial position as at September 30, 2014 and December 31, 2013 and the results of operations and cash flows for the three and nine months ended September 30, 2014 and 2013.The results of operations for the three and nine months ended September 30, 2014 are not necessarily indicative of the results to be expected for the entire year. 5 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars) Information as at September 30, 2014 and for the three and nine months ended September 30, 2014 and 2013 (unaudited) Recent Accounting Pronouncement In May2014, the Financial Accounting Standards Board (“FASB”) issued new revenue recognition guidance that will apply to various contracts with customers to provide goods or services. This new guidance introduces a model that requires companies to estimate and allocate the expected contract revenue among distinct goods or services in the contract based on relative standalone selling prices. Revenue is recognized as goods or services are delivered. This new method replaces the current GAAP approach of recognizing revenue that is fixed and determinable primarily based on contract terms. In addition, extensive new disclosures will be required, including the presentation of additional categories of revenues and information about related contract assets and liabilities. This new guidance must be implemented on January1, 2017; early adoption is not permitted. The Company may choose to adopt these changes through retrospective restatement with or without using certain practical expedients or with a cumulative effect adjustment on adoption. The Company is currently evaluating these new requirements to determine the method of implementation and any resulting estimated effects on the financial statements. 3. Inventory Inventory consists of the following: September 30, December 31, (unaudited) Raw materials $ $ Finished goods $ $ 4. Economic Dependence and Concentration of Credit Risk For the three months ended September 30, 2014, two customers accounted for 26% of revenue: 15% and 11%.For the nine months ended September 30, 2014, one customer accounted for 18% of revenue.For the three months ended September 30, 2013, two customers accounted for 27% of revenue: 17% and 10%.For the nine months ended September 30, 2013, one customer accounted for 21% of revenue. As at September 30, 2014, one customer accounted for 16% of accounts receivable.As at December 31, 2013, two customers accounted for 26% of accounts receivable:14% and 12%. As of September 30, 2014, two customers accounted for 66% of accounts payable: 50% and 16%.As at December 31, 2013, two customers accounted for 60% of accounts payable:47% and 13%. As of September 30, 2014, 87% of the Company’s cash and cash equivalents were held in accounts with U.S. banks that received a BBB+ rating from Standard and Poor’s and an A3 rating from Moody’s. 5. Related Party Transactions The Company has entered into certain transactions and agreements in the normal course of operations with related parties.Significant related party transactions are as follows: KyLin TV KyLin TV is an Internet Protocol television (“IPTV”) company that is controlled by the Chairman of the Board of Directors of the Company.On June 1, 2008, the Company entered into an agreement with KyLin TV to build and deliver the setup and back office operations for KyLin TV’s IPTV service.Effective April 1, 2012, the Company amended its agreement with KyLin TV, such that, in addition to the services previously provided, KyLin TV was appointed the exclusive distributor of the Company’s business to consumer (“B2C”) IPTV interests.As exclusive distributor, KyLin TV obtains, advertises and markets all of the Company’s B2C content, in accordance with the terms of the amendment. Accordingly, KyLin TV records the gross revenues from the Company’s B2C content as well as the associated license fees, whereas the Company records revenues in accordance with the revised fee schedule in the amendment.The Company also provides and charges KyLin TV for administrative and general corporate support.The amounts charged for these services provided by the Company for the three and nine months ended September 30, 2014 were $32,230 and $93,077, respectively (three and nine months ended September 30, 2013 were $49,900 and $223,523), and are recorded as a recovery in selling, general and administrative expense. 6 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars) Information as at September 30, 2014 and for the three and nine months ended September 30, 2014 and 2013 (unaudited) New York Islanders Hockey Club, L.P. (“New York Islanders”) The Company provides IT-related professional services and administrative services to the New York Islanders, a professional hockey club that is majority owned by the Chairman of the Board of Directors of the Company. Renaissance Property Associates, LLC (“Renaissance”) The Company provides IT-related professional services to Renaissance, a real estate management company owned by the Chairman of the Board of Directors of the Company.In June 2009, the Company signed a sublease agreement with Renaissance for office space in Plainview, New York.The sublease agreement expired in December 2013, and the Company is now leasing this office on a month-to-month basis.Rent expense paid by the Company to Renaissance of $107,586 and $322,758,inclusive of taxes and utilities, is included in selling, general and administrative expense for the three and nine months ended September 30, 2014, respectively (three and nine months ended September 30, 2013 were $107,586 and $322,758). Smile Train, Inc. (“Smile Train”) The Company provides IT-related professional services to Smile Train, a public charity whose founder and significant benefactor is the Chairman of the Board of Directors of the Company. The Company recognized revenue from related parties as follows (unaudited): Three months Nine months ended ended September 30, September 30, New York Islanders $ Renaissance Smile Train KyLinTV $ 7 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars) Information as at September 30, 2014 and for the three and nine months ended September 30, 2014 and 2013 (unaudited) As at September 30, 2014 and December 31, 2013, the amounts due from (to) related parties are as follows: September 30, December 31, (unaudited) New York Islanders $ ) $ ) Renaissance KyLin TV $ $ 6. Earnings (Loss) Per Share Basic earnings (loss) per share (“EPS”) is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding for the period.Diluted EPS is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding adjusted for the dilutive effect of preferred stock, stock options and warrants. The following table presents the calculation of basic and diluted EPS for the three and nine months ended (unaudited): Three months Nine months ended ended September 30, September 30, Net income (loss) $ $ ) $ $ ) Weighted average shares of common stock outstanding used in calculating basic EPS Effect of dilutive preferred stock, stock options and warrants 0 0 Weighted average shares of common stock outstanding used in calculating diluted EPS Basic EPS $ $ ) $ $ ) Diluted EPS $ $ ) $ $ ) 8 Table of Contents NEULION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars) Information as at September 30, 2014 and for the three and nine months ended September 30, 2014 and 2013 (unaudited) The following table summarizes the securities convertible into common stock that were outstanding as at September 30, 2014 and 2013 and (i) were included in the computation of diluted income per share for the three and nine months ended September 30, 2014 and (ii) were not included in the computation of diluted loss per share for the three and nine months ended September 30, 2013 because their effect would have been anti-dilutive. Class 3 Preference Shares Class 4 Preference Shares Stock options – 2012 Omnibus Securities and Incentive Plan Stock options – Second Amended and Restated Stock Option Plan Stock appreciation rights 0 Warrants Retention warrants 0 7. Contingencies During the ordinary course of business activities, the Company may be contingently liable for litigation and a party to claims.Management believes that adequate provisions have been made in the accounts where required.Although the extent of potential costs and losses, if any, is uncertain, management believes that the ultimate resolution of such contingencies will not have an adverse effect on the consolidated financial position or results of operations of the Company. 8. Segmented Information The Company operates, as one reportable segment, to deliver live and on-demand content to Internet-enabled devices.Substantially all of Company’s revenues are generated and long-lived assets are located in the United States. 9. Income Taxes The Company accounts for income taxes in accordance with ASC Topic 740, “Income Taxes Recognition.”The Company does not believe there are any uncertain tax provisions under ASC 740.The Company’s federal and state tax returns remain open for the years 2011, 2012 and 2013. The Company’s current period income has been offset by net operating losses carried forward from prior years. All previously recognized deferred tax assets and net operating losses have been reduced by a valuation allowance. The Company’s effective tax rate is less than the 35% US effective tax rate primarily because forecasted net income is offset by the utilization of net operating losses for which benefit was not previously recognized.Changes in income tax expense represent changes in deferred tax liabilities that can not be offset by deferred tax assets. 10.Investment Income Investment income for the nine months ended September 30, 2014 includes proceeds of $420,935, which were received during the three months ended March 31, 2014, on the sale of an over-the-counter stock that previously had a nominal recorded value. 9 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s Discussion and Analysis of Financial Condition and Results of Operations This management’s discussion and analysis (“MD&A”) of the financial condition and results of operations of the Company should be read in conjunction with our unaudited condensed consolidated financial statements and accompanying notes for the three and nine months ended September 30, 2014 and 2013, which have been prepared in accordance with United States generally accepted accounting principles (“U.S. GAAP”). All dollar amounts are in U.S. dollars (“US$” or “$”) unless stated otherwise. As at November 3, 2014 the Bank of Canada noon rate for conversion of United States dollars to Canadian dollars (“CDN$”) was US$1 to CDN$1.1320. Our MD&A is intended to enable readers to gain an understanding of our current results and financial position. To do so, we provide information and analysis comparing the results of operations and financial position for the current period to those of the preceding comparable period. We also provide analysis and commentary that we believe is required to assess our future prospects. Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations. These forward-looking statements are affected by risks and uncertainties that are discussed in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2013, as amended (the “Form 10-K”) and below in the section titled “Cautions Regarding Forward-Looking Statements” and that could have a material impact on future prospects. Readers are cautioned that actual results could vary from those forecasted in this MD&A. Cautions Regarding Forward-Looking Statements This MD&A contains certain forward-looking statements that reflect management’s expectations regarding our growth, results of operations, performance and business prospects and opportunities. Statements about our future plans and intentions, results, levels of activity, performance, goals, achievements or other future events constitute forward-looking statements. Wherever possible, words such as “may,” “will,” “should,” “could,” “expect,” “plan,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” and “potential,” or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements. These statements reflect management’s current beliefs and are based on information available to management as at the date of this Quarterly Report on Form 10-Q. Forward-looking statements involve significant risk, uncertainties and assumptions. Although the forward-looking statements contained in this MD&A are based upon what management believes to be reasonable assumptions, we cannot assure readers that actual results will be consistent with these forward-looking statements. These forward-looking statements are made as of the date of this Quarterly Report on Form 10-Q and we assume no obligation to update or revise them to reflect new events or circumstances, except as required by law. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including: our ability to realize some or all of the anticipated benefits of our partnerships; our ability to increase revenue; general economic and market segment conditions; our customers’ subscriber levels and financial health; our ability to pursue and consummate acquisitions in a timely manner; our continued relationships with our customers; our ability to negotiate favorable terms for contract renewals; competitor activity; product capability and acceptance rates; technology changes; regulatory changes; foreign exchange risk; interest rate risk; and credit risk. These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements. A more detailed assessment of the risks that could cause actual results to materially differ from current expectations is contained in Item 1A, “Risk Factors,” of the Form 10-K. Overview NeuLion is a technology service provider that specializes in the digital video broadcasting, distribution and monetization of live and on-demand content to Internet-enabled devices. Through our cloud-based end-to-end solution, we build and manage interactive digital networks that enable our customers to provide a destination for theirviewers to view and interact with their content. We were incorporated on January 14, 2000 under the Canada Business Corporations Act and were domesticated under Delaware law on November 30, 2010. Our common stock is listed on the Toronto Stock Exchange (“TSX”) under the symbol NLN and traded on the OTC Bulletin Board in the United States under the symbol NEUL. Our core business and business model have evolved from being a provider of professional information technology services and international programming to a provider of customized, end-to-end, interactive content services for a wide range of professional and collegiate sports properties, cable networks and operators, content owners and distributors, and telecommunication companies. With a fundamental shift in the way media is now being consumed, technological advancements are affecting how, when and where consumers connect to content. Our technology enables our customers to capitalize on the growing consumer demand for viewing interactive content on multiple types of Internet-enabled devices by enabling the delivery of content to a range of these devices, such as PCs, smartphones and tablets, and by also providing our customers with a technology platform to manage their content. Our cloud-based technology platform offers a variety of digital technology and services, including content ingestion, live encoding, live video editing, advertising insertion and management, pay flow and premium content payment support, video player software development kits, multi-platform device delivery, content management, subscriber management, digital rights management, billing services, app development, website design, analytics and reporting. 10 Table of Contents Key Performance Indicators 3 mos. 3 mos. 9 mos. 9 mos. 12 mos. 12 mos. Q3 2014 Q3 2013 % Q3 2014 Q3 2013 % LTM 2014 (1) LTM 2013 (2) % (millions) (millions) change (millions) (millions) change (millions) (millions) change Total Revenue 22% 18% 22% Revenue by Category of Customer: (3) Pro Sports 37% 21% 33% College Sports 7% 18% 19% TV Everywhere 17% 22% 16% Revenue by Type: (4) Recurring 19% 18% 22% Non-recurring 57% 24% 22% Non-GAAP Adjusted Gross Margin % (5) (7) 77% 74% 3pp 75% 72% 3pp 74% 71% 3pp Non-GAAP Adjusted EBITDA (6) 550% 277% 238% Consolidated Net Income (Loss) - - - Figures for the last twelve months ending September 30, 2014. Figures for the last twelve months ending September 30, 2013. Excludes equipment revenue and other revenue (business to consumer (“B2C”) and consulting). Recurring revenues include variable fees earned from subscriptions, usage, advertising, eCommerce and support fees in addition to fixed fees charged to our customers on a monthly, quarterly or annual basis for ongoing hosting, support and maintenance.Non-recurring revenues include setup fees for design, setup and implementation services and equipment revenue. We report non-GAAP Adjusted Gross Margin Percentage because it is a key measure used by management to evaluate our results and make strategic decisions about the Company, including potential acquisitions. Non-GAAP Adjusted Gross Margin Percentage represents consolidated operating income (loss) plus depreciation and amortization, research and development expenses (“R&D”) and selling, general and administrative expenses divided by total revenue. This measure does not have any standardized meaning prescribed by U.S. GAAP and therefore is unlikely to be comparable to the calculation of similar measures used by other companies, and should not be viewed as an alternative to measures of financial performance or changes in cash flows calculated in accordance with U.S. GAAP.Reconciliations are provided below. We report non-GAAP Adjusted EBITDA because it is a key measure used by management to evaluate our results and make strategic decisions about the Company, including potential acquisitions. Non-GAAP Adjusted EBITDA represents net income (loss) before interest, income taxes, depreciation and amortization, stock-based compensation, unrealized gain/loss on derivatives, investment income, non-controlling interests, discounts on convertible notes and foreign exchange gain/loss. This measure does not have any standardized meaning prescribed by U.S. GAAP and therefore is unlikely to be comparable to the calculation of similar measures used by other companies, and should not be viewed as an alternative to measures of financial performance or changes in cash flows calculated in accordance with U.S. GAAP.Reconciliations are provided below. A percentage point (“pp”) is the unit for the arithmetic difference between two percentages. 11 Table of Contents Overall Performance – Three months ended September 30, 2014 vs three months ended September 30, 2013 Total revenue for the three months ended September 30, 2014 was $12.2 million, an increase of $2.2 million, or 22%, compared to $10.0 million for the three months ended September 30, 2013. The increase in total revenue was primarily attributable to an increase in revenue in our Pro Sports category of customer of $1.4 million, or 37%, TV Everywhere category of customer of $0.5 million, or 17%, and College Sports category of customer of $0.2 million, or 7%. Our non-GAAP Adjusted Gross Margin % (as defined above and reconciled below) was 77% for the three months ended September 30, 2014, compared with 74% for the three months ended September 30, 2013. The 3 percentage point improvement in non-GAAP Adjusted Gross Margin % was primarily due to improved broadcast operating costs. Our non-GAAP Adjusted EBITDA (as defined above and reconciled below) was $1.3 million for the three months ended September 30, 2014, compared with $0.2 million for the three months ended September 30, 2013. The $1.1 million improvement in non-GAAP Adjusted EBITDA was due to an increase in revenue of $2.2 million offset by increases in cost of revenues of $0.2 million and selling, general and administrative expenses, excluding stock-based compensation, and R&D expenses of $0.9million. Our consolidated net income for the three months ended September 30, 2014 was $0.2 million, or income of $0.00 per basic and diluted share of common stock, compared with a net loss of $1.7 million, or a loss of $0.01 per basic and diluted share of common stock, for the three months ended September 30, 2013.The improvement of $1.9 million was primarily attributable to the items discussed in the three paragraphs above. Overall Performance – Nine months ended September 30, 2014 vs nine months ended September 30, 2013 Total revenue for the nine months ended September 30, 2014 was $39.1 million, an increase of $6.1 million, or 18%, compared to $33.0 million for the nine months ended September 30, 2013. The increase in total revenue was primarily attributable to an increase in revenue in our TV Everywhere category of customer of $1.8 million, or 22%, Pro Sports category of customer of $3.0 million, or 21%, and College Sports category of customer of $1.6 million, or 18%. Our non-GAAP Adjusted Gross Margin % (as defined above and reconciled below) was 75% for the nine months ended September 30, 2014, compared with 72% for the nine months ended September 30, 2013. The 3 percentage point improvement in non-GAAP Adjusted Gross Margin % was primarily due to improved broadcast operating costs. Our non-GAAP Adjusted EBITDA (as defined above and reconciled below) was $4.9 million for the nine months ended September 30, 2014, compared with $1.3 million for the nine months ended September 30, 2013. The $3.6 million improvement in non-GAAP Adjusted EBITDA was due to an increase in revenue of $6.1 million offset by increases in cost of revenues of $0.6 million and selling, general and administrative expenses, excluding stock-based compensation, and R&D expenses of $1.9 million. Our consolidated net income for the nine months ended September 30, 2014 was $1.9 million, or income of $0.01 per basic and diluted share of common stock, compared with a net loss of $3.4 million, or a loss of $0.02 per basic and diluted share of common stock, for the nine months ended September 30, 2013.The improvement of $5.3 million was primarily attributable to the items discussed in the three paragraphs above. 12 Table of Contents Consolidated Statement of Operations Reconciliations: The reconciliations from consolidated operating income (loss) to non-GAAP Adjusted Gross Margin % are as follows: Three months ended September 30, Nine months ended September 30, Twelve months ended September 30, Consolidated operating income (loss) on a GAAP basis $ $ ) $ $ ) $ $ ) Amortization and depreciation Research and development Selling, general and administrative, including stock-based compensation Non-GAAP Adjusted Gross Margin $ Total Revenue $ Non-GAAP Adjusted Gross Margin % (as a % of 77% 74% 75% 72% 74% 71% total revenue) The reconciliations from consolidated net income (loss) to non-GAAP Adjusted EBITDA are as follows: Three months ended September 30, Nine months ended September 30, Twelve months ended
